         Case 21-00610-JMC-13   Doc 43   Filed 07/02/21   EOD 07/02/21 02:02:41   Pg 1 of 1

                          UNITED STATES BANKRUPTCY COURT                     SF13210 (rev 02/2017)
                                Southern District of Indiana
                                 46 E. Ohio St., Rm. 116
                                  Indianapolis, IN 46204
In re:

Rodney Craig Ward Jr,                                     Case No. 21−00610−JMC−13
SSN: xxx−xx−2122        EIN: NA
   aka Rodney Craig Ward II, dba Rodney Craig Ward, Jr.
   234 N Pershing Ave
   Indianapolis, IN 46222−4236
             Debtor.

                   NOTICE OF FILING OF AMENDED CHAPTER 13 PLAN

An Amended Chapter 13 Plan was filed on June 30, 2021, by Debtor Rodney Craig Ward
Jr. A copy of this document is attached.

NOTICE IS GIVEN that any objection to the Amended Chapter 13 Plan must be filed with
the Court at least 3 days prior to the 341 meeting date or by July 30, 2021, whichever is
later. Objections must comply with S.D.Ind. B−9013−1(d) and must be served on the
attorney for the debtor and the chapter 13 trustee.

If no objections are filed, the Court may confirm the amended plan without conducting an
actual hearing. Unresolved objections will be scheduled for hearing by the Court at a
later date.

Dated: July 2, 2021                              Kevin P. Dempsey
                                                 Clerk, U.S. Bankruptcy Court
